Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-16, 19, 23-29, 31-33, and 35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, DE-19636293-A1, hereinafter DE’293, was found to be the closest prior art.  DE’293 discloses a coupling device, comprising: a housing 1 having proximal and distal ends and a central longitudinal axis A1 extending therebetween (See Figure 6); a clamp 24 having a plurality of clamping elements 5 and defining an instrument channel (See Figure 6), the clamp 24 being longitudinally-slidable within the housing 1 between an unclamped position in which the clamping elements 5 are free to move radially outward away from the axis A1 and a clamped position in which the clamping elements 5 are urged radially-inward towards the axis A1 (See Figure 6); and a slider 21 movable relative to the housing between a first position in which an engagement feature of the slider is disposed in the instrument channel (See Figure 4) and a second position in which the engagement feature is radially offset from the instrument channel (See Figure 5); wherein the slider in the second position maintains the clamp in the unclamped position (See Figure 4) and wherein the slider in the first position allows the clamp to move to the clamped position (See Figure 4).  DE’293 does not disclose a slider laterally translatable relative to the housing.
Regarding claim 10, Chan (US 2015/0102567) was found to be the closest prior art.  Chan discloses A coupling device (See Figure 2), comprising: a housing 10 having proximal and distal ends and a central longitudinal axis A1 extending therebetween (See Figure 2); a clamp 20 having a plurality of clamping elements 30 and defining an instrument channel (See Figure 2) the clamp 20 being longitudinally-slidable within the housing 10 between an unclamped position in which the clamping elements 30 are free to move radially outward away from the axis A1 and a clamped position in which the clamping elements are urged radiallv-inward towards the axis A1 (See Figure 2); and an ejector 40 configured to eject an instrument from the instrument channel (See Figure 2).
Chan does not disclose a slider movable relative to the housing between a first position in which the clamp is allowed to move to the clamped position and a second position in which the clamp is maintained in the unclamped position; and an ejector that holds the slider in the first position when no instrument is inserted in the instrument channel and is configured to eject an instrument from the instrument channel wherein insertion of an instrument into the instrument channel displaces the ejector to allow the slider to move to the second position.
Regarding claims 19, 23, 31 and 32, DeBastiani (US 4,828,277) was found to be the closest prior art.  DeBastiani discloses a coupling device (See Figure 5), comprising: a housing 11 having proximal and distal ends and a central longitudinal axis A1 extending there between; and a clamp 34 having a plurality of clamping elements35 and defining an instrument channel 41, the clamp being longitudinally-slidable within the housing between an unclamped position in which the clamping elements are free to 
DeBastiani does not disclose wherein the clamp includes a first cage portion in which a plurality of the clamping element are disposed and a second cage portion in which a second plurality of clamping elements are disposed.  DeBastiani further does not disclose a handle assembly in which the coupling is rotatably mounted, wherein the handle assembly includes a bias element that biases the coupling distally along the axis A1 relative to the handle assembly.  DeBastiani further does not disclose a handle assembly in which the coupling is rotatably mounted, wherein the handle assembly includes a locking element engaged with one or more teeth of the coupling to selectively maintain the coupling in a fixed rotational portion about the axis A1 relative to the handle assembly.  DeBastiani further does not disclose a roller having an axle supported by a cage portion of the clamp.
Regarding claim 33, EP-1537829, hereinafter EP’829 was found to be the closest prior art.  EP’829 discloses a coupling device (See Figures 1 and 2), comprising: a housing 10 having an instrument channel and a clamp 12; and a slider 14 movable relative to the housing 10 between a first position in which the clamp is allowed to move to a clamped position and a second position in which the clamp is maintained in an unclamped position (See Figures 1 and 2) wherein insertion of an instrument into the instrument channel causes the clamp 12 to translate longitudinally within the housing 10 from the unclamped position to the clamped position to lock radial movement of the instrument relative to the housing (See Figures 1 and 2), and wherein insertion of an instrument into the instrument channel also causes the slider 14 to translate laterally 
EP’829 does not disclose wherein insertion of an instrument into the instrument channel causes the clamp to translate longitudinally with respect to the instrument channel or wherein insertion of an instrument into the instrument channel also causes the slider to translate laterally with respect to the instrument channel.
Regarding claim 35, Chan (US 2015/0102567) was found to be the closest prior art.  Chan discloses a coupling device (See Figure 2), comprising: a housing 10 having an instrument channel and a clamp 20; wherein insertion of an instrument into the instrument channel causes the clamp 20 to translate longitudinally within the housing 10 to lock radial movement of the instrument relative to the housing 10 wherein the clamp translates longitudinally within the housing to lock axial movement of the instrument relative to the housing (See Figure 2).
Chan does not disclose a slider movable relative to the housing between a first position in which an engagement feature of the slider is disposed in the instrument channel and a second position in which the engagement feature is offset from the instrument channel and an ejector; wherein insertion of an instrument into the instrument channel displaces the ejector to causes the clamp to translate longitudinally within the housing to lock radial movement of the instrument relative to the housings wherein displacement of the ejector from the instrument channel causes the slider to move from the second position to the first position.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722